DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Belinda Lee (Registration No. 46,863) on November 30, 2021.

The application has been amended as follows: 

Claim 1. An actuator comprising: 
a support comprising a first holder and a second holder which overlaps with the first holder in a first direction; 
a movable body capable of moving with respect to the support; 
a first magnetic drive circuit comprising a first coil and a first magnet, one of the first coil and the first magnet held by the first holder, the other of the first coil and the first magnet held by the 
a second magnetic drive circuit comprising a second coil and a second magnet, one of the second coil and the second magnet held by the second holder, the other of the second coil and the second magnet held by the movable body, the second magnetic drive circuit driving the movable body in a third direction orthogonal to the first direction and crossing the second direction; and 
a restraining member which fastens and restrains the first holder and the second holder from [[both]] two sides in the first direction, 
wherein the restraining member comprises: a first portion that overlaps with the first holder directly or through another member from one side in the first direction; a second portion that overlaps with the second holder directly or through another member from the other side in the first direction; a third portion connected to the first portion and the second portion on one side of the support in the second direction; a fourth portion connected to the first portion and the second portion on [[the]] an other side of the support in the second direction; a fifth portion connected to the first portion and the an other side of the support in the third direction.

Claim 4. The actuator according to claim 2, wherein the first member and the second member have [[the]] a same configuration including size and shape.

Claim 6. The actuator according to claim 5, further comprising: 
a third holder provided in the support and arranged to overlap the second holder on an opposite side to the first holder; and 
a third magnetic drive circuit in which one of [[the]] a third coil and [[the]] a third magnet is held by the third holder and the other of the third coil and the third magnet is held by the movable body to drive the movable body in the second direction, 
wherein the restraining member clamps and restrains the first holder, the second holder, and the third holder from both sides of the first direction.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  the primary reason for the allowance of claim 1 is the inclusion of the limitation “the restraining member comprises: a first portion that overlaps with the first holder directly or through another member from one side in the first direction; a second portion that overlaps with the second holder directly or through another member from the other side in the first direction; a third portion connected to the first portion and the second portion on one side of the support in the second direction; a fourth portion connected to the first 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wauke (US 2011/0266892) shows a restraining member but not the other features of the claimed actuator; and
Lee et al. (US 2011/0101797 A1) shows a restraining member but not the other features of the claimed actuator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832